DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A-Prong 1
The claims recite:
performing, by a search service system, a priming query to obtain a plurality of prices
and availabilities associated with a plurality of bookable locations, wherein the priming query is not associated with a user query;

storing the plurality of prices and availabilities obtained from the priming query in a
pricing and availability maintained by the search service system;

receiving, via a user interacting, user-specified stay information and one or more criteria;

identifying, using prices and availabilities,
a split-stay that satisfies the user-specified stay information and the one or more criteria, wherein
the split-stay comprises two or more legs of the stay that are indicated as available or and
wherein each leg of the stay satisfies the one or more criteria;

determining, a source of each leg of the split stay that satisfies the user-specific stay information;

determining, from the pricing and availability database, a price for each leg of the split-
stay;

presenting, by the service search system and via the interactive GUI, the split-stay, the
price of each leg of the split stay, and the online source of each leg of the split stay to the user;

presenting, a single element by which the user can book
all legs of the split stay;
receiving, from the user, an approval of the split-stay and in response:

for each contiguous booking of the split-stay, associated with a
particular lodging provider offering the booking;

transmitting, by the search service system, a booking request for the
contiguous booking on behalf of the user; and

providing a confirmation of each successful booking to the user 

The claims falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations under their broadest reasonable interpretation, covers performance of the limitation certain methods of organizing human activity and mental processes, but for the recitation of generic computer components.  That is, other than recited, “database, GUI, online source, API, processors, non-transitory computer readable medium”, nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors; business relations) managing personal behavior and mental processes.  Accordingly, the claims recite an abstract idea.

MPEP 2106 Step 2A-Prong 2
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “database, GUI, online source, API, processors, non-transitory computer readable medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“database, GUI, online source, API, processors, non-transitory computer readable medium)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Integration into a practical application requires the additional element(s) to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This is not the case in the instant application. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component; 
MPEP 2106 Step 2B
Eligibility requires that the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. As discussed above, this is where the instant application falls short. The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already
presented (that is, they further limit the organizing of human activities at step 2A —
Prong One without adding any new additional elements other than those already
analyzed above with respect to the independent claims at 2A — Prong Two; moreover
claims 23, 30 and 37 and their analogous claims also further recite certain methods of organizing human activity).
Dependent Claims Step 2B:	
The dependent claims merely use the same general technological environment
and instructions to implement the abstract idea as the independent claims without
adding any new additional elements. Accordingly, they are not directed to significantly
more than the exception itself, and are not eligible subject matter under § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28-30, 33, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 20180012161 in view of Baggett U.S. Pre-Grant Publication No. 2009/0234682 A1 I further view of Shin U.S. Pre-Grant Publication No. 2010/0305981 A1
As per Claim 21, 28 and 35 are Shust teaches 
One or more processors receiving, via a user interacting with an interactive graphical user interface (GUI)
presented by the search service system, user-specified stay information and one or more criteria (see para. 106 and 121);
identifying, using prices and availabilities stored in the pricing and availability database,
a split-stay that satisfies the user-specified stay information and the one or more criteria (see para. 11, 17 and 21), wherein the split-stay comprises two or more legs of the stay that are indicated as available or and
wherein each leg of the stay satisfies the one or more criteria (see para. 11, 17 and 9);
determining, from the pricing and availability database, an online source of each leg of
the split stay that satisfies the user-specific stay information (see para.116);
determining, from the pricing and availability database, a price for each leg of the split-
stay (see para. 112 and 136);
presenting, by the service search system and via the interactive GUI, the split-stay, the
price of each leg of the split stay, and the online source of each leg of the split stay to the user (see para. 112 and 136);
presenting, by the interactive GUI, a single interface element by which the user can book all legs of the split stay (see para. 138-139);
receiving, from the user and via the interactive GUI, an approval of the split-stay and in
response (see para. 135-136):
for each contiguous booking of the split-stay, accessing an API associated with a
particular lodging provider offering the booking;
transmitting, by the search service system via the API, a booking request for the
contiguous booking on behalf of the user (see para. 135-141); and
Shust does not explicitly teach the limitation taught by Baggett performing, by a search service system, a priming query to obtain a plurality of prices
and availabilities associated with a plurality of bookable flights, wherein the priming query is not associated with a user query (see para.  42);
storing the plurality of prices and availabilities obtained from the priming query in a
pricing and availability database maintained by the search service system (see para. 47). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shust to include the teachings of Baggett to ensure that all itinerary items are in the cache, because querying an availability source takes a non-trivial amount of time, as taught by the cited portion of Baggett.
Shust does not explicitly teach the limitation taught by Shin providing a confirmation of each successful booking to the user via the interactive GUI (see para. 27, 47 and fig. 10). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shust and Baggett to include the teachings of Shin to ensure that a user has relevant information regarding an upcoming stay, as suggested by Shin. 
As per Claims 22, 29 and 36, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust does not explicitly teach the limitation taught by Baggett wherein the priming query is scheduled to occur during a low-demand period to reduce network traffic volume, and wherein the service search system periodically performs priming queries to maintain the booking database (see para. 28). The motivation is the same as opined above with respect to Baggett.
As per Claims 23, 30 and 37, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust further teaches wherein the query comprises a plurality of queries directed at OTA systems, travel service pricing engine systems, and itinerary systems (see para. 71). Baggett teaches a priming query.
As per Claim 24, and 31, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust further teaches wherein the one or more criteria specifies a minimum length for at least one contiguous booking of the split-stay (see para. 9, the Examiner is interpreting 5 days as a minimum length).
As per Claim 26, 33 and 39, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust further teaches wherein the API associated with the particular lodging provider receives an approval message from the particular lodging provider and, in response, provides payment information associated with the user to the particular lodging provider (see para.  137-138 and 121, the Examiner is interpreting the verification of availability through info sent by a lodging provider, as an approval).
Claims 25, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 20180012161 in view of Baggett U.S. Pre-Grant Publication No. 2009/0234682 A1 in further view of Shin U.S. Pre-Grant Publication No. 2010/0305981 A1 and Istanbul-Trip Advisor-(Reference U of the attached PTO-892)
As per Claims 25, 32 and 38, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust does not explicitly teach the limitation taught by Istanbul wherein the one or more criteria comprises a first criteria that is specific to a first query of the split-stay, and a second criteria, that is specific to a second query of the split-stay (see pg. 1-Leone K., the Examiner is interpreting a split stay at hotels in Sultanahmet and Taksim as criteria that is specific to a first and second booking. Shust teaches a booking. 
Claims 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 20180012161 in view of Baggett U.S. Pre-Grant Publication No. 2009/0234682 A1 in further view of Shin U.S. Pre-Grant Publication No. 2010/0305981 A1 and Robertson U.S Patent No. 7584110 B2
As per Claims 27, 34 and 40, Shust in view of Baggett in further view of Shin teach the method of claim 21 as described above. Shust does not explicitly teach the limitation taught by Robertson wherein the API associated with the particular lodging provider generates the booking request by converting data from the pricing and availability database into a format associated with the particular lodging provider (see Col. 6 lines 32-35 and Claim 1). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shust, Baggett and Shin to include the teachings of Robertson to complete a booking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628